[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                             _____________            U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                              No. 10-10761                  JULY 13, 2011
                             _____________                   JOHN LEY
                                                               CLERK
                D.C. Docket No. 8:09-cv-00033-VMC-EAJ


GLENN W. CHERRY, Dr.,
CHARLES W. CHERRY, II, Esq.,
GROUP ASSETS, LLC,
                                                     Plaintiffs-Appellants,


                                  versus

D. B. ZWIRN SPECIAL OPPORTUNITIES
FUND, L.P., BLACK ENTERPRISE/GREENWICH
STREET CORPORATE GROWTH INVESTORS,
LLC, et al.,


                                                     Defendants-Appellees.
                              ____________

                Appeal from the United States District Court
                    for the Middle District of Florida
                              ____________

                              (July 13, 2011)

Before TJOFLAT, CARNES and HILL, Circuit Judges.
PER CURIAM:

       This is an appeal from the dismissal of the plaintiffs’ amended complaint,

without leave to further amend, in their derivative action/class action against

multiple defendants, asserting eleven (11) alleged violations, including racial

discrimination under 42 U.S.C. §§ 1981 and 1982.1 Collectively, the various

defendants filed four (4) motions to dismiss. The report and recommendation of

the United States Magistrate Judge recommended that the plaintiffs’ amended

complaint be dismissed, and the motions to dismiss be granted. The district court,

after careful consideration, adopted the report and recommendation of the

magistrate judge, with the added determination that the dismissal be without leave

to amend.


       1
         The named plaintiffs are: Dr. Glenn W. Cherry, Charles W. Cherry, II (collectively, the
Cherrys), and Group Assets, LLC (Group Assets). The Cherrys are shareholders in defendant
Tama Broadcasting, Inc. (Tama). They formed Group Assets, a Florida limited liability company
which leased property for certain radio stations and studios owned by Tama.
        The named defendants are: D.B. Zwirn Special Opportunities Fund L.P., Straight Way
Radio, LLC, Bernard Radio, LLC, Daniel B. Zwirn, Peter Lieberman, Ted Bolton, Tama, Black
Enterprise/Greenwich Street Corporate Growth Investors, LLC, Black Enterprise/Greenwich
Street Corporate Growth Partners, L.P., Jeffrey Scott, Ed A. Williams, and Chris McMurray.
        Plaintiffs alleged that certain of the defendants: (1) violated the Equal Credit Opportunity
Act, 15 U.S.C. § 1691, et seq.; (2) violated 42 U.S.C. §§ 1981, 1982; (3) violated Section 10(b)
of the Securities Exchange Act of 1934 and Rule 10b-5; (4) violated Section 310(d) of the
Federal Communications Act, 47 U.S.C. § 151, et seq.; (5) breached their fiduciary duties; (6)
breached their duty of care and improvidently lent funds to plaintiffs; (7) breached an implied
covenant of good faith and fair dealing; (8) tortiously interfered with plaintiffs’ contractual
relations and prospective business; (9) engaged in deceptive business practices; (10) violated
Sections 448.102(1) and (3) of the Florida Whistle-Blower Act; and (11) unjustly enriched
themselves by utilizing plaintiffs’ property without paying rent.

                                                 2
      We have thoroughly reviewed the record in this case, the report and

recommendation of the magistrate judge, the district court order adopting the

magistrate judge’s report and recommendation, the determination by the district

court that the dismissal be without leave to further amend, and the briefs and the

arguments of counsel. Finding no error, the judgment of the district court is

affirmed.

      AFFIRMED.




                                         3